*503Trans World Airlines, Inc. (hereinafter TWA) cannot cross-appeal from the order entered March 23, 1995, and the resettled order entered April 3, 1995, which granted the motion by TWA to dismiss the proceeding, because TWA is not aggrieved by these orders (see, CPLR 5511). However, the argument by TWA that this proceeding should be dismissed upon the alternate ground that it was time-barred can be reviewed on the petitioner’s appeal (see, Parochial Bus Sys. v Board of Educ., 60 NY2d 539).
We agree with the petitioner that the Supreme Court did have jurisdiction over this proceeding (see, Hawaiian Airlines v Norris, 512 US 246; Harris v Hirsh, 86 NY2d 207). However, we also find that this proceeding was time-barred when commenced (see, Matter of Cantor v Langer, 210 AD2d 325; see also, Matter of Bianca v Frank, 43 NY2d 168).
The remaining contentions by TWA are not properly before this Court, as they are raised for the first time on appeal. Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.